DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 3/26/2021, claims 1 – 20 are pending for examination. This action is non-final.
Information Disclosure Statement
The Information Disclosure Statement (IDS) dated 10/1/2021 is herein reviewed by the Examiner.
Allowable Subject Matter
Dependent claims 2, 4, and 7 recite allowable subject matter but are objected to as depending from a rejected parent claim. The subject matter of dependent claims 2, 4, and 7, if respectively rewritten to be in independent form and include the subject matter of all respective parent claims, would be in condition for allowance. Dependent claims 9, 11, 15, 17, and 20 recite similar subject matter and are objected to under the same rationale.
Dependent claims 3, 10, and 16 further depend from objected claims 2, 9, and 15, respectively. Claims 3, 10, and 16 are further rejected herein under 35 U.S.C. §112(b). If rewritten in independent form to include the subject matter of all respective parent claims, and further amended to cure the deficiencies described in the rejections under 35 U.S.C. §112(b), these claims would also be in condition for allowance based upon the same rationale.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3, 10, and 16 are rejected under 35 U.S.C. §112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites, in part, “querying, according to a user recognition identifier in the container group creation request, the remaining amount of server resources corresponding to the user recognition identifier” (Examiner’s emphasis). Claim 3 depends from claim 2 which already recites “a user recognition identifier” but does not recite that this element is comprised in the container group creation request. It is unclear to one of ordinary skill in the art if the user recognition identifier found in claim 2 is the same element found in the container group creation request of claim 3. As such, one of ordinary skill in the art may not know how to make, use, or practice the invention of claim 3 as claimed. Dependent claims 10 and 16 and their respective parent claims 9 and 15 recite similar subject matter and are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 8, 12, 14, and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Bhaskara et al. (US 2021/0174281 A1), hereinafter “Bhaskara”, in view of Mahanta et al. (US 2021/0216346 A1), hereinafter “Mahanta”.
Regarding claim 1, Bhaskara teaches a method for allocating a server resource (allocating resources in a cloud computing environment comprising a plurality of servers (Bhaskara Paragraphs [0013])), comprising: 
acquiring a virtual resource creation request initiated by a user for creating a target virtual resource (receiving a resource allocation request from a customer of the cloud platform to create a new virtual resource (Bhaskara Paragraph [0030])); 
5determining a required amount of server resources required by the user (determining a resource capacity necessary to satisfy the request based upon deployment parameters of the request (Bhaskara Paragraphs [0030 – 0031])) and a remaining amount of the server resources according to the virtual resource creation request (determining available resource capacity in the region based upon the request (Bhaskara Paragraph [0032])), the remaining amount comprising at least one of an exclusive server resource or a shared server resource (available resource capacity in the region is a pool of resources to satisfy customers (plural) requests (Bhaskara Paragraphs [0065] and [0026]) wherein some resources may include or not include reserved resources (Bhaskara Paragraph [0032])); 
rating qualities of the remaining amount of server resources, and selecting a 10target server resource corresponding to the required amount according to an obtained actual rating (identifying resources to use for the resource allocation request and ranking the resource hierarchically for the requested virtual resource based upon size and geographic location parameters (Bhaskara Paragraphs [0037 – 0038]) providing the customer with the recommendation in response to the request, wherein the recommendation includes the highest ranking resource (Bhaskara Paragraphs [0045] and [0062 – 0063])).  
Where Bhaskara teaches the customer may plan out deployment of the recommended resource (Bhaskara Paragraph [0063]), Bhaskara fails to teach allocating the selected target server resource to the user for creating the target virtual resource. Bhaskara further fails to teach the virtual resource being a container group.
However, in analogous art, Mahanta teaches allocating the selected target server resource to the user for creating the target virtual resource (deploying recommended resource for a customer automatically in response to the recommendation (Mahanta Paragraphs [0057 – 0060] and [0102 – 0103])) and of a requested virtual resource being a container group (deploying container infrastructure to a customer (Mahanta Paragraphs [0057 – 0060]) container infrastructure comprises a Kubernetes container cluster (Mahanta Paragraphs [0029 – 0030])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Mahanta related to automatically provisioning recommended resources and provisioning container-resources and apply them to the teachings of Bhaskara for the purpose of automating the provisioning process and further including containers as a virtual resource. One would be motivated as such as this removes the need for manual user intervention to provision container resources which customers may need for application operation in a cloud platform (Mahanta Paragraphs [0057 – 0060]).

Regarding claim 5, Bhaskara and Mahanta teach the method according to claim 1, wherein the rating comprises acquiring user location information of the user, in response to the container group creation request not having server location designation information (deployment parameters of the virtual resource request include customer geographic region (Bhaskara Paragraph [0030]) applying a default region ranking if user region is not in the request (Bhaskara Paragraph [0050])); and 
10determining intra-city server resources in the remaining amount of server resources and in a given area where the user location information is, and rating qualities of the intra-city server resources (identifying available resources based upon the geographic region and still applying multi-level rating of these resources (Bhaskara Paragraphs [0030 – 0032], [0037] and [0043]) deploying container infrastructure to a customer (Mahanta Paragraphs [0057 – 0060]) container infrastructure comprises a Kubernetes container cluster (Mahanta Paragraphs [0029 – 0030]) inherits motivation to combine from respective parent claim.).  

Regarding claim 308, Bhaskara teaches an electronic device, comprising: 24Attorney Docket No. 716535 
at least one processor (resource allocation system 106 comprise processor and memory comprising computer instructions (Bhaskara Paragraph [0048])); and 
a memory, communicated with the at least one processor, wherein the memory stores an instruction executable by the at least one processor (Bhaskara Paragraph [0048]), and the instruction is executed by the at least one processor, to enable the 5at least one processor to perform an operation for allocating a server resource, comprising:
acquiring a virtual resource creation request initiated by a user for creating a target virtual resource (receiving a resource allocation request from a customer of the cloud platform to create a new virtual resource (Bhaskara Paragraph [0030])); 
5determining a required amount of server resources required by the user (determining a resource capacity necessary to satisfy the request based upon deployment parameters of the request (Bhaskara Paragraphs [0030 – 0031])) and a remaining amount of the server resources according to the virtual resource creation request (determining available resource capacity in the region based upon the request (Bhaskara Paragraph [0032])), the remaining amount comprising at least one of an exclusive server resource or a shared server resource (available resource capacity in the region is a pool of resources to satisfy customers (plural) requests (Bhaskara Paragraphs [0065] and [0026]) wherein some resources may include or not include reserved resources (Bhaskara Paragraph [0032])); 
rating qualities of the remaining amount of server resources, and selecting a 10target server resource corresponding to the required amount according to an obtained actual rating (identifying resources to use for the resource allocation request and ranking the resource hierarchically for the requested virtual resource based upon size and geographic location parameters (Bhaskara Paragraphs [0037 – 0038]) providing the customer with the recommendation in response to the request, wherein the recommendation includes the highest ranking resource (Bhaskara Paragraphs [0045] and [0062 – 0063])).  
Where Bhaskara teaches the customer may plan out deployment of the recommended resource (Bhaskara Paragraph [0063]), Bhaskara fails to teach allocating the selected target server resource to the user for creating the target virtual resource. Bhaskara further fails to teach the virtual resource being a container group.
However, in analogous art, Mahanta teaches allocating the selected target server resource to the user for creating the target virtual resource (deploying recommended resource for a customer automatically in response to the recommendation (Mahanta Paragraphs [0057 – 0060] and [0102 – 0103])) and of a requested virtual resource being a container group (deploying container infrastructure to a customer (Mahanta Paragraphs [0057 – 0060]) container infrastructure comprises a Kubernetes container cluster (Mahanta Paragraphs [0029 – 0030])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Mahanta related to automatically provisioning recommended resources and provisioning container-resources and apply them to the teachings of Bhaskara for the purpose of automating the provisioning process and further including containers as a virtual resource. One would be motivated as such as this removes the need for manual user intervention to provision container resources which customers may need for application operation in a cloud platform (Mahanta Paragraphs [0057 – 0060]).

Regarding claim 1012, Bhaskara and Mahanta teach the device according to claim 8, wherein the rating comprises acquiring user location information of the user, in response to the container group creation request not having server location designation information (deployment parameters of the virtual resource request include customer geographic region (Bhaskara Paragraph [0030]) applying a default region ranking if user region is not in the request (Bhaskara Paragraph [0050])); and 
10determining intra-city server resources in the remaining amount of server resources and in a given area where the user location information is, and rating qualities of the intra-city server resources (identifying available resources based upon the geographic region and still applying multi-level rating of these resources (Bhaskara Paragraphs [0030 – 0032], [0037] and [0043]) deploying container infrastructure to a customer (Mahanta Paragraphs [0057 – 0060]) container infrastructure comprises a Kubernetes container cluster (Mahanta Paragraphs [0029 – 0030]) inherits motivation to combine from respective parent claim.).

Regarding claim 14, Bhaskara teaches a non-transitory computer readable storage medium, storing a computer instruction (resource allocation system 106 comprise processor and memory comprising computer instructions (Bhaskara Paragraph [0048])), wherein the computer instruction is used to cause a computer to perform an 30operation for allocating a server resource, comprising: 26Attorney Docket No. 716535 
acquiring a virtual resource creation request initiated by a user for creating a target virtual resource (receiving a resource allocation request from a customer of the cloud platform to create a new virtual resource (Bhaskara Paragraph [0030])); 
5determining a required amount of server resources required by the user (determining a resource capacity necessary to satisfy the request based upon deployment parameters of the request (Bhaskara Paragraphs [0030 – 0031])) and a remaining amount of the server resources according to the virtual resource creation request (determining available resource capacity in the region based upon the request (Bhaskara Paragraph [0032])), the remaining amount comprising at least one of an exclusive server resource or a shared server resource (available resource capacity in the region is a pool of resources to satisfy customers (plural) requests (Bhaskara Paragraphs [0065] and [0026]) wherein some resources may include or not include reserved resources (Bhaskara Paragraph [0032])); 
rating qualities of the remaining amount of server resources, and selecting a 10target server resource corresponding to the required amount according to an obtained actual rating (identifying resources to use for the resource allocation request and ranking the resource hierarchically for the requested virtual resource based upon size and geographic location parameters (Bhaskara Paragraphs [0037 – 0038]) providing the customer with the recommendation in response to the request, wherein the recommendation includes the highest ranking resource (Bhaskara Paragraphs [0045] and [0062 – 0063])).  
Where Bhaskara teaches the customer may plan out deployment of the recommended resource (Bhaskara Paragraph [0063]), Bhaskara fails to teach allocating the selected target server resource to the user for creating the target virtual resource. Bhaskara further fails to teach the virtual resource being a container group.
However, in analogous art, Mahanta teaches allocating the selected target server resource to the user for creating the target virtual resource (deploying recommended resource for a customer automatically in response to the recommendation (Mahanta Paragraphs [0057 – 0060] and [0102 – 0103])) and of a requested virtual resource being a container group (deploying container infrastructure to a customer (Mahanta Paragraphs [0057 – 0060]) container infrastructure comprises a Kubernetes container cluster (Mahanta Paragraphs [0029 – 0030])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Mahanta related to automatically provisioning recommended resources and provisioning container-resources and apply them to the teachings of Bhaskara for the purpose of automating the provisioning process and further including containers as a virtual resource. One would be motivated as such as this removes the need for manual user intervention to provision container resources which customers may need for application operation in a cloud platform (Mahanta Paragraphs [0057 – 0060]).

Regarding claim 18, Bhaskara and Mahanta teach the medium according to claim 14, wherein the rating comprises 5acquiring user location information of the user, in response to the container group creation request not having server location designation information (deployment parameters of the virtual resource request include customer geographic region (Bhaskara Paragraph [0030]) applying a default region ranking if user region is not in the request (Bhaskara Paragraph [0050])); and 
10determining intra-city server resources in the remaining amount of server resources and in a given area where the user location information is, and rating qualities of the intra-city server resources (identifying available resources based upon the geographic region and still applying multi-level rating of these resources (Bhaskara Paragraphs [0030 – 0032], [0037] and [0043]) deploying container infrastructure to a customer (Mahanta Paragraphs [0057 – 0060]) container infrastructure comprises a Kubernetes container cluster (Mahanta Paragraphs [0029 – 0030]) inherits motivation to combine from respective parent claim.).

Claims 6, 13, and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Bhaskara in view of Mahanta and further in view of Burns et al. (US 2019/0108168 A1), hereinafter “Burns”.
Regarding claim 6, where Bhaskara and Mahanta teach the method according to claim 1, further comprising returning a candidate logical queue list to the user according to the container 15group creation request, wherein the logical queue list comprises a plurality of logical queues (filtering the ranked list to create an updated ranked list returned to the user (Bhaskara Paragraphs [0079 – 0080])), wherein each logical queue is constituted based on at least one of an exclusive physical server queue or a shared physical server queue, the exclusive physical server queue comprises at least one exclusive physical server, and the shared physical server queue comprises at least one shared physical server (available resource capacity in the region is a pool of resources to satisfy customers (plural) requests (Bhaskara Paragraphs [0065] and [0026]) wherein some resources may include or not include reserved resources (Bhaskara Paragraph [0032])), Bhaskara and Mahanta fail to teach 20receiving a target logical queue sent by the user according to the candidate logical queue list, and wherein the rating the qualities comprises rating the qualities of each server resource constituting the target logical queue.  
However, in analogous art, Burns teaches receiving a target logical queue sent by the user according to the candidate logical queue list, and wherein the rating the qualities comprises rating the qualities of each server resource constituting the target logical queues (providing a user interface for the selection of resources (Burns Paragraph [0052]) returning the resource selection to the resource service to update the rankings of the chosen resources in the user profile (Burns Paragraph [0055])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Burns related to updating ranked lists of resources based upon user selection and apply them to the teachings of Bhaskara and Mahanta for the purpose of suggesting additional alternative resources. One would be motivated as such as this allows for alternative resources to be identified when highest ranking resources are unavailable (Burns Paragraphs [0056 – 0057]).

Regarding claim 13, where Bhaskara and Mahanta teach the device according to claim 8, further comprising returning a candidate logical queue list to the user according to the container 15group creation request, wherein the logical queue list comprises a plurality of logical queues (filtering the ranked list to create an updated ranked list returned to the user (Bhaskara Paragraphs [0079 – 0080])), wherein each logical queue is constituted based on at least one of an exclusive physical server queue or a shared physical server queue, the exclusive physical server queue comprises at least one exclusive physical server, and the shared physical server queue comprises at least one shared physical server (available resource capacity in the region is a pool of resources to satisfy customers (plural) requests (Bhaskara Paragraphs [0065] and [0026]) wherein some resources may include or not include reserved resources (Bhaskara Paragraph [0032])), Bhaskara and Mahanta fail to teach 20receiving a target logical queue sent by the user according to the candidate logical queue list, and wherein the rating the qualities comprises rating the qualities of each server resource constituting the target logical queue.  
However, in analogous art, Burns teaches receiving a target logical queue sent by the user according to the candidate logical queue list, and wherein the rating the qualities comprises rating the qualities of each server resource constituting the target logical queues (providing a user interface for the selection of resources (Burns Paragraph [0052]) returning the resource selection to the resource service to update the rankings of the chosen resources in the user profile (Burns Paragraph [0055])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Burns related to updating ranked lists of resources based upon user selection and apply them to the teachings of Bhaskara and Mahanta for the purpose of suggesting additional alternative resources. One would be motivated as such as this allows for alternative resources to be identified when highest ranking resources are unavailable (Burns Paragraphs [0056 – 0057]).

Regarding claim 1019, where Bhaskara and Mahanta teach the medium according to claim 14, further comprising returning a candidate logical queue list to the user according to the container 15group creation request, wherein the logical queue list comprises a plurality of logical queues (filtering the ranked list to create an updated ranked list returned to the user (Bhaskara Paragraphs [0079 – 0080])), wherein each logical queue is constituted based on at least one of an exclusive physical server queue or a shared physical server queue, the exclusive physical server queue comprises at least one exclusive physical server, and the shared physical server queue comprises at least one shared physical server (available resource capacity in the region is a pool of resources to satisfy customers (plural) requests (Bhaskara Paragraphs [0065] and [0026]) wherein some resources may include or not include reserved resources (Bhaskara Paragraph [0032])), Bhaskara and Mahanta fail to teach 20receiving a target logical queue sent by the user according to the candidate logical queue list, and wherein the rating the qualities comprises rating the qualities of each server resource constituting the target logical queue.  
However, in analogous art, Burns teaches receiving a target logical queue sent by the user according to the candidate logical queue list, and wherein the rating the qualities comprises rating the qualities of each server resource constituting the target logical queues (providing a user interface for the selection of resources (Burns Paragraph [0052]) returning the resource selection to the resource service to update the rankings of the chosen resources in the user profile (Burns Paragraph [0055])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Burns related to updating ranked lists of resources based upon user selection and apply them to the teachings of Bhaskara and Mahanta for the purpose of suggesting additional alternative resources. One would be motivated as such as this allows for alternative resources to be identified when highest ranking resources are unavailable (Burns Paragraphs [0056 – 0057]).


Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Certain et al. (US 8,694,400 B1) teaches users may request resource dedication in a system wherein the resources may be allocated from a shared pool based upon quality guarantees.
Brandwine et al. (US 2011/0173637 A1) which teaches maintaining a private pool of excess computing capacity for a user which may be shared among other users based upon policies and conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 5712703631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/Examiner, Art Unit 2454        

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454